Case 3:21-pq-00628-NJR Document 20 Filed 06/17/21 Page 1 of 4 Page ID #129
             Case MDL No. ^004 Document 160 Filed 06/17/21 Page 1 of 4

                                                          UNITED STATES JUDICIAL PANEL
                                                                       on
                                                           MULTIDISTRICT LITIGATION



   IN RE:PARAQUAT PRODUCTS LIABILITY
   LITIGATION
                                                                                                       MDL No. 3004




                                                            (SEE ATTACHED SCHEDULE)


                                           CONDITIONAL TRANSFER ORDER(CTO -1)



   On June 7, 2021,the Panel transferred 9 civil action(s) to the United States District Court for the Southern
   District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § \A01.See
    F.Supp.Sd (J.P.M.L. 2021). Since that time, no additional action(s) have been transferred to the Southern
   District of Illinois. With the consent of that court, all such actions have been assigned to the Honorable
   Nancy J. Rosenstengel.
   It appears that the action(s) on this conditional transfer order involve questions offact that are common to the
   actions previously transferred to the Southern District ofIllinois and assigned to Judge Rosenstengel.
   Pursuant to Rule 7.1 ofthe Lies ofProcedure ofthe United States Judicial Panel on MultldlStriCt Utlgation,
   the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
   Illinois for the reasons statq'd in the order of June 7,2021, and, with the consent ofthat court, assigned to the
   Honorable Nancy J. Rosenstengel.
   This order does not become effective until it is filed in the Office ofthe Clerk ofthe United States District
   Court for the Southern Disbict of Illinois. The transmittal of this order to said Clerk shall be stayed 7 days
   from the entry thereof. If any party files a notice ofopposition with the Clerk ofthe Panel within this 7-day
   period, the stay will be continued until further order ofthe Panel.


                        IfviitfiHiCti M nd obfoctjon ii                      FOR THE PANEL:
                        pendhx]at tMs feme.Cha
                        slayislifted. j
                        I Jun 17,120211
                             cixmcsOFfice
                                 i*«*r^crrrt*

                            uu.itwrr«cr:uiWA/KM




                                                                             John W.Nichols
                                                                             Clerk of the Panel




                                                                            SOUTHERN DISTRICT OF ILLINOIS
                                                                                .CERTIFIED TRUE COPY


                                                                            Date
Case 3:21-pq-00628-NJR Document 20 Filed 06/17/21 Page 2 of 4 Page ID #130
Case 3:21-pq-00628-NJR Document 20 Filed 06/17/21 Page 3 of 4 Page ID #131
Case 3:21-pq-00628-NJR Document 20 Filed 06/17/21 Page 4 of 4 Page ID #132
